Name: Commission Regulation (EC) No 1801/2001 of 13 September 2001 on the issuing of a standing invitation to tender for the resale on the internal market of 275000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  marketing;  plant product
 Date Published: nan

 Avis juridique important|32001R1801Commission Regulation (EC) No 1801/2001 of 13 September 2001 on the issuing of a standing invitation to tender for the resale on the internal market of 275000 tonnes of barley held by the Spanish intervention agency Official Journal L 244 , 14/09/2001 P. 0020 - 0020Commission Regulation (EC) No 1801/2001of 13 September 2001on the issuing of a standing invitation to tender for the resale on the internal market of 275000 tonnes of barley held by the Spanish intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies.(2) In the present market situation, a standing invitation to tender for the resale on the internal market of 275000 tonnes of barley held by the Spanish intervention agency should be issued.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Spanish intervention agency shall issue pursuant to Regulation (EEC) No 2131/93 a standing invitation to tender for the resale on the internal market of 275000 tonnes of barley held by it.Article 21. The final date for the submission of tenders for the first partial invitation to tender shall be 27 September 2001.2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 20 December 2001.3. Tenders must be lodged with the Spanish intervention agency at the following address: Fondo EspaÃ ±ol de GarantÃ ­a Agraria (FEGA) C/Beneficencia 8 E - 28004 Madrid Fax: (34) 915 21 98 32/915 22 43 87.Article 3Not later than Tuesday of the week following the final date for the submission of tenders, the Spanish intervention agency shall notify the Commission of the quantities and average prices of the various lots sold.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.